[Cite as Singletary v. Super Store Express, L.L.C., 2022-Ohio-2637.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


Margaret Singletary,                                    :

                 Plaintiff-Appellee,                     :
                                                                             No. 22AP-71
v.                                                       :             (M.C. No. 2021 CVI 007174)

Super Store Express LLC,                                :              (REGULAR CALENDAR)

                                                         :
                 Defendant-Appellant.
                                                         :


                                          D E C I S I O N

                                      Rendered on August 2, 2022


                 On brief: Allison L. Harrison Law, LLC, and Allison L.
                 Harrison, for appellant, Super Store Express LLC.1 Argued:
                 Allison L. Harrison.

                        APPEAL from the Franklin County Municipal Court
MENTEL, J.
        {¶ 1} Defendant-appellant, Super Store Express LLC, appeals from a December 29,
2021 entry and order denying its motion for relief from judgment.
        {¶ 2} For the reasons that follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 3} This case originates out of the sale of a used vehicle. On March 12, 2021,
appellee filed a complaint against appellant in Franklin County Municipal Court. Appellant
was served by certified mail on March 20, 2021. A hearing in this case was held on April
20, 2021. At the request of appellee, the trial was continued to June 3, 2021. An amended
complaint was then filed on April 21, 2021. The amended complaint was served on

1 Plaintiff-appellee, Margaret Singletary, failed to file a brief in this case. Pursuant to App.R. 18(C), appellee

was not permitted to be heard at oral arguments.
No. 22AP-71                                                                                                   2


appellant by certified mail on May 1, 2021. On May 13, 2021, a letter was submitted to the
trial court by an unnamed representative of appellant. The unnamed representative wrote
that appellant was not the true party in interest, and appellant did not sell appellee the
vehicle at issue in the case. At appellant's request, the trial was continued to July 27, 2021.
On the day of trial, appellant failed to appear in court. The magistrate's entry indicates that
it granted judgment for appellee awarding her $1,400, plus court costs, and interest at 3
percent per annum from the date of judgment. Appellant failed to file an objection to the
magistrate's decision. The trial court adopted the magistrate's decision on July 30, 2021.2
           {¶ 4} On August 2, 2021, counsel for appellant filed a notice of appearance. On
August 16, 2021, appellant filed a motion for relief from judgment pursuant to Civ.R. 60(B).
Appellant argued its failure to appear for trial constituted excusable neglect as the "owner,
Demetrius Dubai El, had a COVID-19 situation arise which necessitated him missing the
hearing. After the situation cleared up, Defendant retained counsel to assist it with
remedying this situation." (Aug. 16, 2021 Mot. at 3.)3 Appellant alleged that it had
meritorious defenses to present if relief was granted arguing that the vehicle was purchased
from Simmons Quality Auto Sales LLC, not appellant. Appellant also argued that appellee
purchased the vehicle "as is," and appellant was not responsible for any future repairs.
Finally, appellant contended that it believed other affirmative defenses may arise after the
exchange of discovery.4 On September 21, 2021, appellee filed a letter, with a series of
attachments, in response to appellant's Civ.R. 60(B) motion.                       In the filing, appellee
acknowledged that while she purchased the vehicle on October 18, 2019 from Simmons
Quality Auto Sales LLC, the "[i]ssuing dealership" on her temporary tag registration was
changed to "Super Store Express LLC" on February 2, 2020. (Sept. 21, 2021 Letter,
Unmarked Ex.)            The temporary tag registration was provided with the filing as an
unmarked exhibit. The trial court set a hearing regarding appellant's Civ.R. 60(B) motion
for December 29, 2021.              The record reflects notices for hearing were processed on
December 16, 2021.

2   The trial court's July 30, 2021 decision was not appealed.
3 We note that  appellant did not provide an affidavit or certified documentation with its motion to corroborate
his claim of illness during the trial.
4 On September 14, 2021, counsel for appellant filed a motion to withdraw. The trial court granted the motion

on September 27, 2021. Substitute counsel for appellant filed a notice of appearance on October 27, 2021.
No. 22AP-71                                                                                                  3


        {¶ 5} On December 29, 2021, appellant, again, failed to appear in court. The trial
court denied appellant's Civ.R. 60(B) motion and found the judgment stood as originally
rendered. On December 30, 2021, appellant filed a motion for reconsideration. While
counsel for appellant did not dispute that she was provided notice of the hearing, she
argued that she "was away from the office to spend time with family; her staff was similarly
allowed time at home. The time away from the office and the short notice prevented
Counsel from requesting a continuance or hiring coverage counsel." (Dec. 30, 2021 Mot.
for Recons. at 1.) On January 12, 2022, the trial court denied appellant's motion for
reconsideration.
        {¶ 6} Appellant filed a timely appeal on January 27, 2022.
II. ASSIGNMENT OF ERROR
        {¶ 7} Appellant assigns the following as trial court error:
                 The trial court erred in granting judgment against Super Store
                 Express LLC as the Amended Complaint filed by Margaret
                 Singletary did not state a claim against Super Store Express
                 LLC nor did it request relief against Super Store Express LLC.5
III. LEGAL ANALYSIS
        A. Appellant's Sole Assignment of Error
        {¶ 8} In appellant's sole assignment of error, it argues the trial court erred in
granting "default judgment" as appellee's amended complaint did not state a claim or
request relief against appellant.
        {¶ 9} In order to prevail in a Civ.R. 60(B) motion, the movant must demonstrate
that "(1) the movant has a meritorious defense or claim to present if relief is granted, (2) the
movant is entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5),



5 Curiously, appellant has asserted three versions of the same assignment of error. See Appellant’s Brief at 2
(Table of Contents), “The trial court erred in granting judgment against Super Store Express LLC as the
Amended Complaint filed by Margaret Singletary did not state a claim against Super Store Express LLC nor
did it request relief against Super Store Express LLC;” Id. at 4 (Appellant’s Assignment of Error), “The trial
court erred in granting judgment against Super Store Express LLC as it is not the bad actor alleged in Margaret
Singletary’s complaint and relief from such is inappropriate”; and Id. at 8 (Argument) (bold removed), “No
relief Requested by Appellee against Appellant and therefore Default Judgment is not Legally Permissible.” It
is unclear why appellant decided to employ multiple iterations of its sole assignment of error throughout its
brief. Regardless, we conclude, the assignment of error asserted in the table of contents most accurately
reflects the substance of appellant’s argument.
No. 22AP-71                                                                                   4


and (3) the motion is made within a reasonable time." Myers v. Ohio Dept. of Rehab. &
Corr., 10th Dist. No. 21AP-106, 2022-Ohio-1412, ¶ 14, citing GTE Automatic Elec., Inc. v.
ARC Industries, 47 Ohio St.2d 146 (1976), paragraph two of the syllabus. The movant is
required to satisfy all three of these elements to obtain relief. Myers at ¶ 14, citing State ex
rel. Richard v. Seidner, 76 Ohio St.3d 149, 151 (1996); see also GTE Automatic Elec., Inc.
at 151 (finding that the elements under Civ.R. 60(B) should be read in the conjunctive
requiring each element to be satisfied for a court to grant relief).
       {¶ 10} Civ.R. 60(B) allows a court to relieve a party from a final judgment, order, or
proceeding for the following reasons:
              (1) mistake, inadvertence, surprise or excusable neglect; (2)
              newly discovered evidence which by due diligence could not
              have been discovered in time to move for a new trial under Rule
              59(B); (3) fraud (whether heretofore denominated intrinsic or
              extrinsic), misrepresentation or other misconduct of an
              adverse party; (4) the judgment has been satisfied, released or
              discharged, or a prior judgment upon which it is based has been
              reversed or otherwise vacated, or it is no longer equitable that
              the judgment should have prospective application; or (5) any
              other reason justifying relief from the judgment.
Civ.R. 60(B)(1) through (5).
       {¶ 11} We review a trial court's decision to grant or deny a Civ.R. 60(B) motion for
relief from judgment under an abuse of discretion analysis. Canel v. Holland, 10th Dist.
No. 19AP-570, 2020-Ohio-4797, ¶ 9, citing Wiltz v. Accountancy Bd. of Ohio, 10th Dist. No.
16AP-169, 2016-Ohio-8345, ¶ 35. An abuse of discretion occurs when a court's judgment
is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217,
219 (1983). "A trial court's discretion under Civ.R. 60(B) is quite broad." Haynes v. Ohio
Dept. of Rehab. & Corr., 10th Dist. No. 05AP-78, 2005-Ohio-5099, ¶ 7, citing Pittsburgh
Press Co. v. Cabinetpak Kitchens of Columbus, Inc., 16 Ohio App.3d 167, 168 (10th
Dist.1984). A reviewing court's role is to resolve whether the trial court abused its
discretion, not whether it might have reached a different result. Canel at ¶ 9, citing
Wilmington Steel Prods., Inc. v. Cleveland Elec. Illum. Co., 60 Ohio St.3d 120, 122 (1991).
       {¶ 12} As an initial matter, there is no evidence to support appellant's conclusion
that the trial court granted a default judgment in this case. The record indicates the case
was reassigned, at appellant's request, "for trial at 1:30 p.m. on 7/27/2021." (June 3, 2021
No. 22AP-71                                                                                                    5


Mag's. Order.) On July 27, 2021, the magistrate called the case "for trial at 2:40 P.M.
Plaintiff in court. Defendant[] failed to appear when called." (July 30, 2021 Mag's.
Decision.) The magistrate granted judgment for appellee awarding her $1,400, plus court
costs, and interest at 3 percent per annum from the date of judgment. The trial court
adopted the magistrate's decision in its entirety.
        {¶ 13} It is well-established law that a court speaks through its entries. Infinite Sec.
Solutions, L.L.C. v. Karam Properties II, Ltd., 143 Ohio St.3d 346, 2015-Ohio-1101, ¶ 29.
This court has defined the term "trial" as "[a] formal judicial examination of evidence and
determination of legal claims in an adversary proceeding." T&R Properties v. Wimberly,
10th Dist. No. 19AP-567, 2020-Ohio-4279, ¶ 20, citing Black's Law Dictionary 1812 (11th
Ed.2019).6 Conversely, a "default judgment" is defined by the Supreme Court of Ohio as a
"judgment entered against a defendant who has failed to timely plead in response to an
affirmative pleading." Ohio Valley Radiology Assocs., Inc. v. Ohio Valley Hosp. Assn., 28
Ohio St.3d 118, 121 (1986), citing McCabe v. Tom, 35 Ohio App. 73 (6th Dist.1929). Here,
the trial court's repeated use of the word "trial" indicates it performed a formal examination
of the evidence and made a legal determination as to the merits of appellee's claim. While
appellant failed to appear at trial, there is no indication in the record that the judgment was
based on anything other than the merits.
        {¶ 14} Appellant contends, regardless of its failure to appear at trial, relief from
judgment should still have been granted under Civ.R. 60(B) as appellee's amended
complaint failed to assert a particular claim or allege liability. Essentially, appellant argues
that the amended complaint fails to state a claim upon which relief can be granted.
        {¶ 15} Ohio is a notice-pleading state and generally does not require a plaintiff to
plead operative facts with particularity. Cincinnati v. Beretta U.S.A. Corp., 95 Ohio St.3d
416, 2002-Ohio-2480, ¶ 29. These standards are even more relaxed when commencing a
claim in the small claims division. "[I]n Ohio, Chapter 1925, R.C., provides for a 'small
claims' civil procedure. The small claims action does not contemplate the use of a formal

6 Similarly, to "try" is defined as: "[t]o examine judicially; to examine and resolve (a dispute) by means of a

trial." T&R Properties at ¶ 20, citing Black's Law Dictionary 1827 (11th Ed.2019). This court has recognized
in other contexts where, even if a party fails to appear, the term "try" indicates a full legal proceeding. See,
e.g., Id. (finding that as R.C. 1923.07 expressly states the word "try," "under [the statute], even when a tenant
fails to appear after being properly served, the municipal court must conduct a formal judicial examination of
the evidence and reach a determination on a complaint for forcible entry and detainer").
No. 22AP-71                                                                                                    6


complaint prepared by a lawyer or an answer or elaborate discovery procedures." Civ.R. 1,
Staff Notes. As set forth in R.C. 1925.04(A), "[a]n action is commenced in the small claims
division when the plaintiff, or the plaintiff's attorney, states the amount and nature of the
plaintiff's claim to the court as provided in this section." The plaintiff must state "the
plaintiff's and the defendant's place of residence, the military status of the defendant, and
the nature and amount of the plaintiff's claim. The claim shall be reduced to writing in
concise, nontechnical form." (Emphasis added.) R.C. 1925.04(B). Civ.R. 1 provides the
scope of the Ohio Rules of Civil Procedure. Pursuant to Civ.R. 1(C)(4), the Ohio Rules of
Civil Procedure, "to the extent that they would by their nature be clearly inapplicable," do
not apply to procedure in small claims matters under R.C. 1925. The commentary provided
in Civ.R. 1 explains, "[t]he Rules of Civil Procedure are generally not designed for a small
claims proceeding, hence the exclusionary language under Rule 1(C)." Civ.R. 1, Staff Notes.7
        {¶ 16} The Ohio Rules of Civil Procedure do set forth how and when defenses must
be asserted. Specifically, Civ.R. 12 governs waiver of defenses and objections. Gliozzo v.
Univ. Urologists of Cleveland, Inc., 114 Ohio St.3d 141, 2007-Ohio-3762, ¶ 8-9. Civ.R.
12(H)(1) states: "A defense of lack of jurisdiction over the person, improper venue,
insufficiency of process, or insufficiency of service of process is waived (a) if omitted from
a motion in the circumstances described in subdivision (G), or (b) if it is neither made by
motion under this rule nor included in a responsive pleading or an amendment thereof
permitted by Rule 15(A) to be made as a matter of course." Civ.R. 12(H)(1). Similarly,
Civ.R. 12(H)(2), affords protection against forfeiture of more substantial Civ.R. 12(B)
defenses like failure to state a claim upon which relief can be granted, failure to join a party
indispensable under Civil Rule 19, and an objection of failure to state a legal defense to a
claim.8 Relevant to the present case, Civ.R. 12(H)(2) explains that the defense of failure to
state a claim upon which relief can be granted "may be made in any pleading permitted or



7As we are able resolve this case without reaching the merits, we decline to examine whether the amended
complaint at issue conformed with R.C. 1925.04.
8 In instances where a party alleges the court lacks subject-matter jurisdiction, it may be asserted at any time.
" 'Because subject-matter jurisdiction goes to the power of the court to adjudicate the merits of a case, it can
never be waived and may be challenged at any time.' " Rosen v. Celebrezze, 117 Ohio St.3d 241, 2008-Ohio-
853, ¶ 45, quoting Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, ¶ 11; Civ.R. 12(H)(3). In the instant
case, however, appellant makes no claim that a jurisdictional defect exists in the amended complaint.
No. 22AP-71                                                                                  7


ordered under Rule 7(A), or by motion for judgment on the pleadings, or at the trial on the
merits." Civ.R. 12(H)(2).
       {¶ 17} In the case sub judice, appellant failed to argue that appellee had not stated a
claim upon which relief can be granted in any pleading permitted under Civ.R. 7(A), motion
for judgment on the pleadings, or at the trial. Moreover, appellant failed to assert any
argument regarding alleged defects in the amended complaint in its Civ.R. 60(B) motion.
Appellant has only now raised this argument for the first time on appeal. "Alleged errors
which arise during the course of a trial, which are not brought to the attention of the court
by objection or otherwise, are waived and may not be raised upon appeal." Badescu v.
Badescu, 10th Dist. No. 18AP-947, 2020-Ohio-4312, ¶ 25, quoting Dillon v. Waller, 10th
Dist. No. 95APE05-622, 1995 Ohio App. LEXIS 5860 (Dec. 26, 1995), citing Stores Realty
Co. v. Cleveland, 41 Ohio St.2d 41, 43 (1975); see also Sparks v. Klempner, 10th Dist. No.
11AP-242, 2011-Ohio-6456, ¶ 24, citing Niskanen v. Giant Eagle, Inc., 122 Ohio St.3d 486,
2009-Ohio-3626, ¶ 34 ("A party who fails to raise an argument before the trial court waives
its right to assert that argument in the appellate court."). Because appellant never raised
this argument before the trial court, we find the argument is waived for purposes of this
appeal. See Civ.R. 12(H)(2); Badescu at ¶ 25.
       {¶ 18} We also note that appellant has not raised in its brief with this court any of
the arguments asserted in its Civ.R. 60(B) motion. Accordingly, we must presume that
appellant has abandoned those arguments on appeal. Arguendo, even if those arguments
were preserved, we have no way to evaluate whether the trial court abused its discretion in
denying appellant's Civ.R. 60(B) motion as it failed to provide a transcript of the
proceeding. Appellant bears the burden of demonstrating error by providing the record of
the hearing in the trial court. Pursuant to App.R. 9(B), it is appellant's duty to provide this
court with a transcript. "When portions of the transcript necessary for resolution of
assigned errors are omitted from the record, the reviewing court has nothing to pass upon
and thus, as to those assigned errors, the court has no choice but to presume the validity of
the lower court's proceedings and affirm." Knapp v. Edwards Laboratories, 61 Ohio St.2d
197, 199 (1980). Without the ability to review the transcript, we must presume the validity
No. 22AP-71                                                                                                        8


of the trial court's discretionary finding that appellant failed to meet its burden warranting
relief from judgment pursuant to Civ.R. 60(B).9
           {¶ 19} Appellant cites Ross v. Shively, 9th Dist. No. C.A. 23719, 2007-Ohio-5118 for
the proposition that a trial court cannot grant default judgment when a complaint fails to
state a claim against a defendant. A brief review of Ross is instructive.
           {¶ 20} In Ross, the plaintiff filed a complaint alleging personal injuries originating
out of an automobile accident. In addition to the driver of the vehicle that struck the
plaintiff, Progressive Insurance, State Farm Insurance, and United Healthcare were named
as defendants in the case. Id. at ¶ 3.10 The plaintiff's complaint stated she sought a
judgment "against the Defendants, jointly and severally, in excess of Twenty-Five Thousand
Dollars ($25,000), together with costs and expenses incurred therein." Id. at ¶ 4. The trial
court entered a default judgment against United Healthcare after it failed to file a response
to the complaint. Id. Pursuant to Civ.R. 60(B)(5), United Healthcare moved to vacate the
judgment, which was denied by the trial court. Id.
           {¶ 21} The Ninth District Court of Appeals reversed the trial court's judgment
finding that "default judgment is only appropriate with respect to parties from whom the
plaintiff seeks affirmative relief, default judgment is improper when the complaint fails to
state a claim against the defendant." Id. at ¶ 10. The Ross court also concluded "[t]he
improper entry of default judgment constituted substantial grounds for relief from



9 In the interest of clarity, we do note that the record provides some basis for appellee naming appellant, not
Simmons Quality Auto Sales, in the amended complaint. First, appellee stated in her responsive filing to
appellant's Civ.R. 60(B) motion that she had previously brought a claim against Simmons Quality Auto Sales
LLC. Upon a brief review of the Franklin County Municipal Court docket, we take judicial notice that appellant
did file a complaint against Simmons Quality Auto Sales. See Singletary v. Simmons Quality Auto Sales LLC,
Franklin M.C. No. 2020 CVI 018110 (Dec. 8, 2020). While we do not take the statement for the truth of the
matter asserted, the trial court's entry of dismissal in the prior case states that plaintiff did not sue the correct
individual. "A court may take judicial notice of a document filed in another court 'not for the truth of the
matters asserted in the other litigation, but rather to establish the fact of such litigation and related filings.' "
Woods Cove III, LLC v. Straight, 10th Dist. No. 17AP-340, 2018-Ohio-2906, ¶ 22, quoting State ex rel. Coles
v. Granville, 116 Ohio St.3d 231, 2007-Ohio-6057, ¶ 20 (further citations omitted). Furthermore, appellee
argued that while she purchased the vehicle from Simmons Quality Auto Sales LLC on October 18, 2019, the
"[i]ssuing dealership" on her temporary tag registration was changed to "Super Store Express LLC" on
February 2, 2020. (Sept. 21, 2021 Memo. in Opp., Unmarked Ex.) Appellee provided a copy of the vehicle's
temporary tag registration as an exhibit with her September 21, 2021 filing. Again, we have no transcript of
the December 29, 2021 Civ.R. 60(B) hearing and, therefore, no way to evaluate how the trial court addressed
this issue. We decline to speculate why the trial court found appellee's claim more persuasive.
10   The plaintiff was insured by United Healthcare, which covered some of her medical expenses. Ross at ¶ 2.
No. 22AP-71                                                                                   9


judgment pursuant to Civ.R. 60(B)(5) [when] the default judgment subjected [the
defendant] to liability on claims that were not asserted." Id. at ¶ 14.
       {¶ 22} There are several important distinctions between Ross and the present case.
First, unlike Ross, this case does not concern a default judgment. Here, the record indicates
that the magistrate called this matter for trial and granted judgment in favor of appellee.
The trial court adopted the magistrate's decision in its entirety after appellant failed to file
an objection to the decision. The present case is also distinct from Ross as the alleged
defects in the Ross complaint were asserted at the trial court level in its motion to vacate
the judgment under Civ.R. 60(B). Here, appellant failed to include this argument in its
Civ.R. 60(B) motion and only raised the issue for the first time on appeal. Furthermore,
Ross concerned a personal injury matter filed in the Summit County Court of Common
Pleas. As such, the Ross plaintiff's complaint would have had to conform with the
requirements of the Ohio Rules of Civil Procedure instead of R.C. 1925.04, which governs
actions commenced in small claims court. Accordingly, we find appellant's reliance on Ross
misplaced.
       {¶ 23} For the foregoing reasons, appellant's sole assignment of error is overruled.
IV. CONCLUSION
       {¶ 24} Having overruled appellant's sole assignment of error, we affirm the
judgment of the Franklin County Municipal Court.
                                                                          Judgment affirmed.
                            KLATT and DORRIAN, JJ., concur.
                                     _____________